This action was instituted by J.L. Teter et al., as plaintiffs, against board of education of city of Drumright, defendant in error, to enjoin the defendant from locating high school buildings and erecting the same, and from delivering certain bonds of the school district of the city of Drumright for the purchase of school site and erection of school buildings.
The trial court, after a hearing on the petition of the plaintiffs, denied the injunction.
Plaintiffs appealed to the Supreme Court from the judgment of the trial court denying the injunction, but no supersedeas bond was filed superseding the judgment of the trial court.
Defendant filed motion to dismiss the appeal of the plaintiffs, and for ground of the motion alleges that the questions presented by this appeal have become moot. That the acts sought to be enjoined by the plaintiffs have long since been fully performed and no judgment can now be entered to effectuate the relief sought by the plaintiffs.
It appears from the affidavit of E.A. Hutchinson, president of the board of education of the city of Drumright, filed in support of the motion to dismiss the appeal, that the board of education in the discharge of its duties sold the bonds in controversy, received the money for the same, purchased the building site, received a conveyance therefor, and erected the school building on the site purchased, that the board has performed the acts which the plaintiffs sought to enjoin.
The motion to dismiss the appeal was filed in this court on January 5, 1922, showing service upon counsel for the plaintiffs in error, and no response has been filed to the motion. The questions in controversy having become moot, the appeal will be dismissed. Parrish v. School District Number 19 et al., 68 Oklahoma, 171 P. 461; Doctors' Oil Company v. Adair et al., 83 Okla. 53, 200 P. 858.
The appeal is dismissed.
PITCHFORD, V. C. J., and JOHNSON, MILLER, ELTING, and NICHOLSON, JJ., concur.